890 So.2d 551 (2005)
A.M.T., Mother of G.T., A Child, Petitioner,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Respondent.
No. 5D04-2931.
District Court of Appeal of Florida, Fifth District.
January 14, 2005.
Ryan Thomas Truskoski of Ryan Thomas Truskoski, P.A., Orlando, for Petitioner.
Charles D. Peters, Department of Children and Families, Orlando, for Respondent.
*552 THOMPSON, J.
A.M.T., mother of G.T., a child, seeks certiorari review of a circuit court order sheltering the child. Although the mother cited case law and Florida Rule of Juvenile Procedure 8.305(b)(4),[1] which allows an interested party to present evidence at a shelter hearing, the trial court did not allow testimony.
We treat the petition for writ of certiorari as an appeal pursuant to Florida Rule of Appellate Procedure 9.146 and reverse. See Fla. R.App. P. 9.040(c). In doing so, we adopt the holding and analysis of the Second District in In the Interest of J.P., 875 So.2d 715 (Fla. 2d DCA 2004).
REVERSED.
ORFINGER and TORPY, JJ., concur.
NOTES
[1]  Florida Rule of Juvenile Procedure 8.305(b)(4) provides: "At the [shelter] hearing all interested persons present shall have an opportunity to be heard and present evidence on the criteria for placement as provided by law."